Citation Nr: 1026950	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1983 to August 
1989.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California.  

The Veteran's claim was previously remanded by the Board in 
October 2006 and December 2007.


FINDING OF FACT

The Veteran's current bilateral knee disability developed more 
than a year after discharge from service and is unrelated to the 
Veteran's active duty service.  


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred or 
aggravated in active service nor may it be presumed to be related 
to service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

In January 2004, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Additional VCAA notification letters were sent to 
the Veteran in March 2006 and January 2008.  The March 2006 
letter advised him of the bases for assigning ratings and 
effective dates if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA treatment 
records, and private medical records.  The Veteran has asserted 
that not all of his service treatment records have been obtained.  
Attempts to obtain any additional service treatment records were 
unsuccessful and the Veteran was informed of such by a February 
2010 letter and by a May 2010 supplemental statement of the case.  
The Veteran has been provided a VA medical examination.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran was discharged from active duty in August 1989 and he 
submitted his claim for service connection for bilateral knee 
disability in October 2003.  On his claim form he reported that 
his knee problems began in May and June of 1986.  At his 
September 2007 hearing the Veteran testified that he first 
started having knee problems in 1986.  He attributed the knee 
problems to his physical training which included forced marches 
in the mountains, running on the beach, and running on the 
tracks.  He said that he carried full gear weighing 40 to 50 
pounds while marching and running.  

The Board finds that service connection is not warranted for the 
Veteran's bilateral knee disability.  Although there is evidence 
in the service treatment records as to left knee complaints, 
there is no competent evidence of record which links currently 
existing mild degenerative joint disease of the knees to the 
Veteran's active duty service.  

The service treatment records reveal that in June 1986 the 
Veteran was seen for follow up for left knee problems.  The 
Veteran reported having left knee pain that had increased in 
severity.  The examiner stated that the Veteran would be referred 
to orthopedics and the assessment was rule out left lateral 
meniscus tear.  A left knee series in July 1986 revealed no 
abnormalities.  The remainder of the Veteran's service treatment 
records is silent to any knee complaints.  Clinical examination 
of the lower extremities was determined to be normal at the time 
of the August 1989 separation examination.  No pertinent 
abnormalities were noted.  No pertinent complaints were recorded 
at the time of the Veteran's discharge examination.  

There is no competent evidence of record documenting the presence 
of arthritis of the knees to a compensable degree within one year 
of discharge which would allow for a grant of service connection 
on a presumptive basis.  The first post-service medical evidence 
related to the knees is dated in October 2003, many years after 
the Veteran's discharge.  Service connection is not warranted on 
a presumptive basis.  

There is competent evidence of record documenting the current 
existence of bilateral knee disability.  Private medical records 
from October 2003, including an MRI of the knees, show complaints 
of pain and diagnoses of bilateral mild joint effusion.  VA 
medical records dated from September 2004 show treatment for 
bilateral chondromalacia.  When seen in September 2004, past 
medical history was noted to be significant for bilateral 
chondromalacia, first diagnosed in the military.  The Board finds 
that this record does not provide competent evidence of a link 
between a currently existing bilateral knee disability and the 
Veteran's active duty service.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, is 
not competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

The only evidence of record which links currently existing 
bilateral knee disability to the Veteran's active duty service is 
the Veteran's own allegations.

Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or experience.  
Lay evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who can 
convey matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran is 
competent to report that injured his knees during active duty.  
The Veteran is competent to report on the in-service injury and 
pain he experiences.  The Board further finds, however, that as a 
lay person without specialized medical training he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board finds the Veteran's allegations 
that the currently existing bilateral knee disability was 
etiologically linked to an in-service injury to be without 
probative value.  Statements from the Veteran can be used only to 
provide a factual basis upon which a determination could be made 
that a particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service disease or 
injury to a current disability.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  In the current case, no health care 
professional has provided evidence of an etiologic link between 
any currently existing bilateral knee disability and the 
Veteran's active duty service.  

In an attempt to aid the Veteran in support of his claim, VA 
arranged for an examination to determine the nature, extent and 
etiology of any bilateral knee- disability found on examination.  
The VA examination was conducted in April 2010.  The Veteran 
informed the examiner that he played on the military's national 
volleyball and basketball teams.  The Veteran reported that 
around 1986 he was unable to complete military running exercises 
and his knees would become swollen and painful.  He thought that 
it had been of a gradual onset.  He stated that he was diagnosed 
with bilateral patellar chondromalacia while in service.  

Physical examination was conducted and the claims file was 
reviewed.  The diagnoses from the examination were minimal 
narrowing medial compartment bilateral knees from mild 
degenerative joint disease, bilateral superior patellar 
enthesophytes, and normal soft tissue planes.  The examiner noted 
that the Veteran worked in the ER, ran the physical therapy 
department, and also worked as a field medic, assisting and 
providing medial care alongside physicians.  There was no history 
of trauma and the Veteran never participated in combat.  The 
examiner noted that there was only a single documented instance 
of the Veteran seeking treatment while in active duty and that he 
only complained of pain in the left knee.  The left knee X-ray 
showed no abnormalities.  The VA examiner wondered how the 
Veteran could have been diagnosed with a bilateral knee 
disability if only the left knee had been X-rayed.  The examiner 
pointed out that there was no further documentation to show that 
the Veteran complained of, was evaluated for, or received 
treatment for knee pain on either side for the remainder of his 
tenure (two years) of service.  The examiner stated that the 
August 1988 discharge examination demonstrated a normal 
musculoskeletal examination without any mention of any knee 
condition on either side.  The examiner opined that the Veteran's 
current bilateral knee disability was not caused by or a result 
of his military service.  The examiner pointed out that the 
Veteran had a primarily sedentary position in service and there 
was no extraneous period of heavy lifting, physical exertion, or 
trauma.  The examiner noted that there was no additional evidence 
that suggested that the bilateral knee symptoms were attributed 
to service.  

With regard to continuity of symptomatology, the Board notes the 
Veteran testified that he had had continuous problems with his 
knees since service.  The Board finds, however, that this 
testimony is outweighed by the objective evidence of record.  No 
right knee problems were ever noted during service.  Furthermore, 
no problems were found with either knee at the time of the 
Veteran's discharge examination.  It was specifically noted that 
clinical examination of the lower extremities was normal.  The 
Board notes that the record contains post service medical records 
dated as early as July 1992, but they reflect no knee complaints 
until October 2003.  The Board finds the Veteran's allegations of 
continuity of symptomatology are outweighed by the lack of knee 
complaints between July 1986 and October 2003 and by the report 
of the separation examination.  

As there is no competent evidence of record which links currently 
existing bilateral knee disability to the Veteran's active duty 
service, service connection is not warranted.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for bilateral knee 
disability.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


